DETAILED ACTION
This action is responsive to a Request for Continued Examination filed November 30, 2020 for application 15/923372.  
	Claims 1, 8, and 15 have been amended.  No claims have been added.  	Claims 6, 13, and 19 were cancelled previously.  	Thus, claims 1-5, 7-12, and 14-20 are being examined.
	The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-10, 12, 14-16, 18, and 20 are rejected under U.S.C. 103 as  being unpatentable over Delaney (Delaney et al., US 2018/0074723 A1) in view of Camble (Camble et al., US 2015/0046398 A1). 
Regarding claim 1 Delaney teaches  A method, by a processor, (Delaney [0013] ‘each storage system 102.. includes at least one processor’) for reducing data using a plurality of compression operations (Delaney [0026] ‘Compressed data may include data that is compressed according to one or more compression algorithms’) in a computing storage environment, (Delaney [0002] ‘present description relates ..to systems and methods for data compression in a data storage system’) 
comprising: monitoring both a speed of data writing (Delaney [0030] ‘Moreover, the amount of compression performed .. may be adjusted based on available computing resources (e.g., based on CPU processor utilization, memory bandwidth, drive utilization, channel utilization, I/O (input and/or output) latency, and/or I/O profile metrics).’) 
and an availability of one or more processor devices (Delaney [0030] ‘Moreover, the amount of compression performed .. may be adjusted based on available computing resources (e.g., based on CPU processor utilization, memory bandwidth, drive utilization, channel utilization, I/O (input and/or output) latency, and/or I/O profile metrics).’ Delaney [0009] ‘In more detail, the storage controller may switch between inline processing and background processing of host write requests based on the amount of remaining computing resources. For example, during times of heavy load, the storage controller may perform background compression of data received in host write requests to store the data in an non-compressed format and perform compression of the data when there are resources available. ’); 
receiving a request for writing data (Delaney [0005] ‘FIG. 2 is a flow diagram of a method for dynamically allocating processing for host read requests, host write requests’.  See also Delaney [0035] that sows one or more host write requests may be received.) 
compressing a first portion of the data to be written (Delaney [0036]  ‘the storage controller may dynamically allocate processing of the host write requests between inline processing and background processing based on the amount of resources available...  the host write requests may be processed via inline compression processing as described in block 214’ where inline processing is immediate compression.   Thus Delaney dynamically reviews one or more write requests and may compress a first portion of the data to be written based on the availability of resources, and any write request or write requests to be written in compressed format is an example of compressing a first portion of the data to be written.  Note the first portion is the data to be written that is dynamically selected to be compressed inline.)  
while withholding compression on a second portion of the data to be written until a time subsequent to the second portion of the data to be written is stored; (Delaney [0036]  ‘the storage controller may dynamically allocate processing of the host write requests between inline processing and background processing based on the amount of resources available...  When the available resources are below the threshold, host write requests may be processed via background compression processing as described in block 216’,  Thus Delaney dynamically reviews one or more write requests and delay compression of a portion of the data to be written based on the availability of resources, and withhold the compression until a time subsequent to the second portion of the data to be written is stored, where the second portion is the portion of writes that the system dynamically choses to compress as a background task.)
wherein the compression and withholding of compression is performed according to both the speed of data writing and the availability of one or more processor devices; (Delaney [0030] ‘Moreover, the amount of compression performed ... may be adjusted based on ased on CPU processor utilization, memory bandwidth, drive utilization, channel utilization, I/O (input and/or output) latency, and/or I/O profile metrics).’   Note that the amount of compression performed based on speed and availability of resources is determined for all data writes, which would include both the first and second data portions.  Delaney [0009] ‘In more detail, the storage controller may switch between inline processing and background processing of host write requests based on the amount of remaining computing resources. For example, during times of heavy load, the storage controller may perform background compression of data received in host write requests to store the data in an non-compressed format and perform compression of the data when there are resources available. ’ )
and storing the first portion of the data (Delaney [0008] ‘data received from host computers may be compressed and stored’)
and the second portion of the data (Delaney [0038] ‘At block 216, if the storage controller determines that the amount of the available resources is below the threshold, the storage controller writes the data included in the host write requests to the memory of the storage system using a background processing technique. The background processing technique may include writing the data to storage in an non-compressed format during a first pass.’)
in record units (A write request may  write a record, where a single record is the data within a single write request.   Delaney [0035] and [0039] discloses that the processing of write requests for selective compression is based on one or more write requests, where the data of ) 
wherein, pursuant to storing the data, the first portion of the data to be written is  interleaved with the second portion of the data to be written (Delaney [0036]  ‘the storage controller may dynamically allocate processing of the host write requests between inline processing and background processing based on the amount of resources available...  the host write requests may be processed via inline compression processing as described in block 214.When the available resources are below the threshold, host write requests may be processed via background compression processing as described in block 216’, where dynamically selecting one or more data writes to be compressed inline (a first portion) or written uncompressed for later background compression (a second portion) is an example of interleaving a first portion with a second portion.   See also Delaney [0039] ‘After processing the host write requests, the storage controller may continue processing one or more other host requests’.   Thus Delaney may alternate inline and background compression on a plurality of host write requests, where one or more write requests may be compressed inline, and one or more write requests may be written uncompressed (and compressed in the background later as resources allow).) 
within an uninterrupted steam of the data to be written corresponding to the request for writing the data (Examiner notes a stream may simply be a sequence of write requests to the storage unit.   The disclosure contains no explicit definition for uninterrupted stream.  An uninterrupted stream may be a collection of write requests that may be processed one after ) combined with the one or more write requests of Delaney [0039] that may be repeated are an example of an uninterrupted stream.)
such that, as the uninterrupted stream of data is received into the computing storage environment, respective records of the uninterrupted stream of data are selectively compressed (See Delaney [0020] that disclose a plurality of hosts that send requests over multiple links that operate in parallel.   Delaney [0009], [0035], [0039] and claim 15, that discloses one or more write requests are selectively compressed according to resource availability and threshold values, thus the resulting writes may be a mixture of compressed and uncompressed write records based on the decision tree repeated in FIG. 2  per Delaney [0039].  A write request may  write a record, where a single record is the data within a single write request.   An uninterrupted stream may be a collection of write requests that may be processed one after another as disclosed by Delaney [0035] and [0039]. ) 
 for each of N records of the stream (Delaney FIG. 2 and [0025] that discloses the process that process one or more requests of the requests received from the host, where one or more requests is an example of N records.) 
thereby interleaving compressed records with non-compressed records within the uninterrupted stream of the data (See Delaney [0020] that disclose a plurality of hosts that send requests over multiple links that operate in parallel.   Delaney [0009], [0035], [0039] and claim 15, that discloses one or more write requests are selectively compressed according to resource availability and threshold values, thus the resulting writes may be a mixture of compressed and uncompressed write records based on the decision tree repeated in FIG. 2  per Delaney [0035] and [0039].   The one or more write requests of Delaney [0035) combined with the one or more write requests of Delaney [0039] that may be repeated are an example of an uninterrupted stream.),
 wherein N is a positive integer of a predetermined value (Delaney [0025] and [0039] that discloses one or more write requests, and one is an example of N a positive integer of a predetermined value of “one”.)  which is increased and decreased by determining whether the speed of data writing to the virtual tape device is greater than a user-specified minimally acceptable writing speed and the availability of one or more processor devices for the virtual tape devices is greater than a user-specified minimally acceptable availability of the one or more processor devices (Delaney [0025] and [0039] discloses processing compressing “one or more write requests”, where “or more” indicates increasing the number of writes compressed beyond 1 when there are additional records to process and available resources as described in  
	which is determined according to both the speed of data writing to the virtual tape device and the availability of one or more processor devices (Delaney [0030] ‘Moreover, the amount of compression performed ... may be adjusted based on available computing resources (e.g., based on CPU processor utilization, memory bandwidth, drive utilization, channel utilization, I/O (input and/or output) latency, and/or I/O profile metrics)’, where I/O latency is an example of speed of data writing and CPU processor utilization is an example of availability of one or more processor devices  ).
However, Delaney does not explicitly disclose to/for/in a/the virtual tape device.
Camble, of a similar field of endeavor, further teaches to/for/in a/the virtual tape device (Camble [0002] ‘The backup and recovery system my alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’). 
Delaney and Camble are of a similar field of endeavor as both relate to managing compressed data at a storage device.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the backup to 

Regarding claim 2, The combination of Delaney and Camble teaches all of the limitations of claim 1 above.  
Camble further teaches further including adding an indicator to indicate that the data is compressed in a record header region of a corresponding record (Camble [0039] ‘As an non-limiting example, the header object 86-1 may contain information that identifies the other objects 86 used in the backup session, identifies the backup session, indicates whether compression is employed, identifies a particular order for data objects, and so forth. ’).  
The motivation to combine Camble into the existing combination is the same as set forth in claim 1 above.

Regarding claim 3, The method of claim 1, further including: detecting non-compressed data that is stored (Delaney [0033] ‘With respect to data that was written to memory in an non-compressed format (for example, as described in action 216)’)
and P201703500US01 29 compressing the detected non-compressed data (Delaney [0033] ‘With respect to data that was written to memory in an non-compressed format (for example, as described in action 216), the storage controller reads the non-compressed data from memory, compresses the data, and writes the compressed data to memory to replace the non-compressed data previously stored in the memory.’) 
according to both the speed of data writing (Delaney [0030] ‘Moreover, the amount of compression performed ... may be adjusted based on available computing resources (e.g., based on CPU processor utilization, memory bandwidth, drive utilization, channel utilization, I/O (input and/or output) latency, and/or I/O profile metrics)’)
and the availability of one or more processor devices (Delaney [0030] ‘Moreover, the amount of compression performed ... may be adjusted based on available computing resources (e.g., based on CPU processor utilization, memory bandwidth, drive utilization, channel utilization, I/O (input and/or output) latency, and/or I/O profile metrics)’.   Delaney [0009] ‘In more detail, the storage controller may switch between inline processing and background processing of host write requests based on the amount of remaining computing resources. For example, during times of heavy load, the storage controller may perform background compression of data received in host write requests to store the data in an non-compressed format and perform compression of the data when there are resources available. ’)
Camble further discloses in a record of the virtual tape device and to/for  the virtual tape device (Camble [0002] ‘The backup and recovery system my alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’); 
The motivation to combine Camble into the existing combination is the same as set forth in claim 1 above.

Regarding claim 5, The combination of Delaney and Camble discloses all of the limitations of claim 1 above.  Delany further discloses including compressing non-compressed data upon completing the writing the data (Delaney [0033] ‘writes the compressed data to memory to replace the non-compressed data’) 
upon determining an amount of Input / Output (I/O) operations to and from the device is below a threshold value (Delaney [0029] ‘In some examples, the storage controller performs one or more garbage collection tasks responsive to determining that an amount of resources available exceeds a threshold.’  Delaney [0030] ‘the storage controller allocates resources for one or more garbage collection tasks to compress data stored’  ), 
according to the availability of one or more processor devices ( Delaney [0036] ‘In other examples, thresholds may be user-configured based on processor utilization and/or memory bandwidth percentages or dynamically determined by the storage controller based on analysis of historical data.’   Delaney [0009] ‘In more detail, the storage controller may switch between inline processing and background processing of host write requests based on the amount of remaining computing resources. For example, during times of heavy load, the storage controller may perform background compression of data received in host write requests to store the data in an non-compressed format and perform compression of the data when there are resources available. ’)
Camble further discloses to/from the virtual tape device, or for the virtual tape device, or a combination thereof (Camble [0002] ‘The backup and recovery system my alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’).  


Regarding claim 7, The combination of Delaney and Camble teaches all of the limitations of claim 1 above.  Delaney further teaches including: receiving one or more requests for reading data (Delaney [0005] ‘FIG. 2 is a flow diagram of a method for dynamically allocating processing for host read requests, host write requests’)
determining whether the data is compressed and stored in records corresponding to the one or more requests for reading data (Delaney [00009] ‘during times of heavy load, the storage controller may perform background compression of data received in host write requests to store the data in an non-compressed format and perform compression of the data when there are resources available.’  Delaney [039] ‘After storing the data included in the host write requests in an non-compressed format (or lower overhead compression format), the storage controller later may identify that there are available resources for compressing the data. Accordingly, at the later time, the storage controller may compress the non-compressed data in action 210 during the performance of garbage collection.’  Delaney [0027] ‘At block 206, the storage controller provides the decompressed data to the requesting hosts.’  While Delaney does not explicitly disclose that the application determines whether the data is compressed or uncompressed, it does disclose storing both compressed and uncompressed data and returning uncompressed data to the application.   Thus, suggesting to a POSITA that the application would determine which of the two cases (compressed or non-compressed) applies, and decompress the data only if needed. ); P201703500US01 30 
decompressing the compressed data in the records for the data that is determined to be compressed and stored (Delaney [0008] As described herein, data received from host computers may be compressed and stored in the memory of a storage server. A storage controller of the storage server allocates computing resources to processing host read requests to decompress data requested by the hosts and provide the decompressed data to the hosts.’); and 
sending the decompressed data to a requester (Delaney [0008] ‘processing host read requests.. and provide the decompressed data to the hosts’).  
Camble further teaches from the virtual tape device (Camble [0002] ‘The backup and recovery system my alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’); 
The motivation to combine Camble into the existing combination is the same as set forth in claim 1 above.

Regarding claim 8, Delaney teaches A system, (Delaney [0013] ‘each storage system 102.. includes at least one processor’), for reducing data using a plurality  (Delaney [0026] ‘Compressed data may include data that is compressed according to one or more compression algorithms’) of compression operations in a computing storage environment (Delaney [0002] ‘present description relates ..to systems and methods for data compression in a data storage system’), comprising: 
one or more processors with executable instructions that when executed cause the system to (Delaney [0013] ‘Accordingly, each storage system 102 and host 104 includes at least at least one processor such as a microcontroller or a central processing unit (CPU) operable to perform various computing instructions that are stored in at least one memory.’ );
The remainder of claim 8 recites limitations described in claim 1 above, and thus are rejected base on the teachings and rationale as described in claim 1 above.

Regarding claim 9, The combination of Delaney and Camble teaches all of the limitations of claim 8 above.  
Camble further teaches wherein the executable instructions further add an indicator to indicate that the data is compressed in a record header region of a corresponding record (Camble [0039] ‘As an non-limiting example, the header object 86-1 may contain information that identifies the other objects 86 used in the backup session, identifies the backup session, indicates whether compression is employed, identifies a particular order for data objects, and so forth. ’).  
The motivation to combine Camble into the existing combination is the same as set forth in claim 8 above.

Regarding claim 10, The combination of Delaney and Camble teaches all of the limitations of claim 8 above.   Delaney further teaches wherein the executable instructions further: P201703500US01 31 detect non-compressed data that is stored in a record e device (Delaney [0033] ‘With respect to data that was written to memory in an non-compressed format (for example, as described in action 216)’); and 
compress the detected non-compressed data (Delaney [0033] ‘With respect to data that was written to memory in an non-compressed format (for example, as described in action 216), the storage controller reads the non-compressed data from memory, compresses the data, and writes the compressed data to memory to replace the non-compressed data previously stored in the memory.’) 
according to both the speed of data writing and the availability of one or more processor devices (Delaney [0030] ‘Moreover, the amount of compression performed ... may be adjusted based on available computing resources (e.g., based on CPU processor utilization, memory bandwidth, drive utilization, channel utilization, I/O (input and/or output) latency, and/or I/O profile metrics)’   Delaney [0009] ‘In more detail, the storage controller may switch between inline processing and background processing of host write requests based on the amount of remaining computing resources. For example, during times of heavy load, the storage controller may perform background compression of data received in host write requests to store the data in an non-compressed format and perform compression of the data when there are resources available. ’    )
Camble further teaches of/to/for the virtual tape device (Camble [0002] ‘The backup and recovery system my alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’).  
The motivation to combine Camble into the existing combination is the same as set forth in claim 8 above.

Regarding claim 12, The combination of Delany and Camble teaches all of the limitations of claim 8 above.  Delaney further teaches wherein the executable instructions further compress non-compressed data upon completing the writing the data (Delaney [0033] ‘writes the compressed data to memory to replace the non-compressed data’) 
upon determining an amount of Input / Output (I/O) operations below a threshold value (Delaney [0029] ‘In some examples, the storage controller performs one or more garbage collection tasks responsive to determining that an amount of resources available exceeds a threshold.’  Delaney [0030] ‘the storage controller allocates resources for one or more garbage collection tasks to compress data stored’), 
according to the availability of one or more processor devices, or a combination thereof ( Delaney [0036] ‘In other examples, thresholds may be user-configured based on processor utilization and/or memory bandwidth percentages or dynamically determined by the storage controller based on analysis of historical data.’  Delaney [0009] ‘In more detail, the storage controller may switch between inline processing and background processing of host write requests based on the amount of remaining computing resources. For example, during times of heavy load, the storage controller may perform background compression of data received in host write requests to store the data in an non-compressed format and perform compression of the data when there are resources available. ’).  
Camble further teaches to/from the virtual tape device (Camble [0002] ‘The backup and recovery system my alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’),


Regarding claim 14, The combination of Delaney and Camble teaches all of the limitations of claim 8 above.  Delaney further teaches receive one or more requests for reading data (Delaney [0005] ‘FIG. 2 is a flow diagram of a method for dynamically allocating processing for host read requests, host write requests’) 
determine whether the data is compressed and stored in records corresponding to the one or more requests for reading data (Delaney [00009] ‘during times of heavy load, the storage controller may perform background compression of data received in host write requests to store the data in an non-compressed format and perform compression of the data when there are resources available.’  Delaney [039] ‘After storing the data included in the host write requests in a non - compressed format ( or lower overhead compression format ) , the storage controller later may identify that there are available resources for compressing the data . Accordingly , at the later time , the storage controller may compress the non - compressed data in action 210 during the performance of garbage collection.’  Delaney [0027] ‘At block 206, the storage controller provides the decompressed data to the requesting hosts.’  While Delaney does not explicitly disclose that the application determines whether the data is compressed or uncompressed, it does disclose storing both compressed and uncompressed data and returning uncompressed data to the application.   Thus suggesting to a POSITA that the application would determine which of the two cases (compressed or non-compressed) the data represents and decompress the data only if needed. ); 
decompress the compressed data in the records for the data that is determined to be compressed and stored (Delaney [0008] As described herein, data received from host computers may be compressed and stored in the memory of a storage server. A storage controller of the storage server allocates computing resources to processing host read requests to decompress data requested by the hosts and provide the decompressed data to the hosts.); and 
send the decompressed data to a requester (Delaney [0008] ‘processing host read requests.. and provide the decompressed data to the hosts’).  
Camble further teaches from the virtual tape device (Camble [0002] ‘The backup and recovery system my alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’); P201703500US01 32 
The motivation to combine Camble into the existing combination is the same as set forth in claim 8 above.

Regarding claim 15, A computer program product (Delaney [0008] ‘Various embodiments include systems, methods, and machine-readable media for allocating computing resources on a storage server based on system load metrics.’) for, by one or more processors (Delaney [0013] ‘instructions may, when executed by one or more processors’), reducing data using a plurality of compression operations (Delaney [0026] ‘according to one or more compression algorithms’) in a computing storage environment (Delaney [0013] ‘each storage system 102’), the computer program product comprising an non-transitory computer-readable storage medium (Delaney [0014] ‘an non-transitory computer-readable storage having computer-readable program code portions stored therein (Delaney [0013] ‘may include a single computer - readable statement or many computer - readable statements’), the computer-readable program code portions comprising: an executable portion (Delaney [0013] ‘code’) 
that monitors both a speed of data writing and an availability of one or more processor devices (Delaney [0030] ‘Moreover, the amount of compression performed .. may be adjusted based on available computing resources (e.g., based on CPU processor utilization, memory bandwidth, drive utilization, channel utilization, I/O (input and/or output) latency, and/or I/O profile metrics).’  Delaney [0009] ‘In more detail, the storage controller may switch between inline processing and background processing of host write requests based on the amount of remaining computing resources. For example, during times of heavy load, the storage controller may perform background compression of data received in host write requests to store the data in an non-compressed format and perform compression of the data when there are resources available. ’ ); 
an executable portion that receives one or more requests for writing data (Delaney [0005] ‘FIG. 2 is a flow diagram of a method for dynamically allocating processing for host read requests, host write requests’) 
an executable portion that compresses the a first portion of the data to be written  (Delaney [0024] ‘FIG. 2 is a flow diagram of a method 200 for dynamically allocating processing for host read requests, host write requests...’  Delaney [0036] ‘the host write requests may be processed via inline compression processing as described in block 214.’)  
corresponding to a selected number of the one or more requests for writing the data (Delaney [0009] ‘Moreover, garbage collection tasks and host write requests are provided priorities relative to one another based on metrics such as age of the data and/or expected frequency of modification of the data.’) 
while withholding compression on a second portion of the data to be written corresponding to a second selected number of the one or more requests for writing the data until a time subsequent to the second portion of the data to be written is stored (Delaney [0039] ‘After processing the host write requests, the storage controller may continue processing one or more other host write requests or return to block 202 to determine another activity to perform’.  See also FIG. 2 which shows that once the system returns to step 202 it may process additional write requests, determine the available resources, and make a decision if it should immediately be compresses or if the compression step should be delayed because sufficient resources are not available.  The data processed in the second iteration that starts at step 202 is an example of a second portion of the data to be written.  This second portion is processed after the first portion is processed.);
wherein the compression and withholding of compression is performed according to both the speed of data writing and the availability of one or more processor devices (Delaney [0030] ‘Moreover, the amount of compression performed ... may be adjusted based on available computing resources (e.g., based on CPU processor utilization, memory bandwidth, drive utilization, channel utilization, I/O (input and/or output) latency, and/or I/O profile metrics).’ Note that the amount of compression performed based on speed and availability of resources is determined for all data writes, which would include both the first and second data when there are resources available. ’    ) 
and an executable portion that stores the first portion of the data (Delaney [0008] ‘data received from host computers may be compressed and stored’)
and the second portion of the data (Delaney [0038] ‘At block 216, if the storage controller determines that the amount of the available resources is below the threshold, the storage controller writes the data included in the host write requests to the memory of the storage system using a background processing technique. The background processing technique may include writing the data to storage in an non-compressed format during a first pass.’).
 wherein, pursuant to storing the data, the first portion of the data to be written is interleaved with the second portion of the data to be written within a stream of the data to be written such that, as the stream of data is received into the computing storage environment, respective records of the stream of data are selectively compressed (Examiner interprets the term stream to be the data associated with the requests sent to the storage system for processing.  Delaney teaches compressing a portion of the write requests that may be interleaved with uncompressed write requests in paragraph [0009] ‘In more detail, the storage controller may switch between inline processing and background processing of host write requests based on the amount of remaining computing resources. For example, during times of heavy load, the storage controller may perform background compression of data received in host write requests to store the data in an non-compressed format and perform compression of the data when there are resources available. During times of non-heavy load, the storage controller may use inline processing of the host write requests to compress the received data and store the data in a compressed format in a first pass.’   See also Delaney, claim 15, ‘determine an amount of available computing resources after processing the one or more host read requests; based on the amount of available computing resources, perform inline compression of a first portion of host write requests, wherein an amount of the host write requests included in the first portion is increased based on the amount of available computer resources exceeding a threshold; perform background compression of a second portion of the host write requests, wherein an amount of the host write requests included in the second portion is increased based on the amount of available computer resources being below the threshold’) 
 for each of N records of the stream (Delaney [0025] ‘At block 202, the storage controller determines an activity to perform.  For example the storage controller may receive one or more host read requests, one or more host write requests,’ where one or more write requests is an example of records of the stream of data .. for each of N records of the stream.) 
thereby interleaving compressed records with non-compressed records within the stream of the data (Delaney [0009] ‘may switch between inline processing and background processing of host write requests based on the amount of remaining computing resources’.  Since the stream of requests is continuous, and the availability of resources such as CPU 
 wherein N is a positive integer or a selected value (Delaney [0025] ‘At block 202, the storage controller determines an activity to perform.  For example the storage controller may receive one or more host read requests, one or more host write requests,’ where one or more write requests is an example of a positive integer). 
	which is determined according to both the speed of data writing to the virtual tape device and the availability of one or more processor devices for the virtual tape device (Delaney, claim 15, ‘’determine an amount of available computing resources after processing the one or more host read requests; based on the amount of available computing resources, perform inline compression of a first portion of host write requests, wherein an amount of the host write requests included in the first portion is increased based on the amount of available computer resources exceeding a threshold; perform background compression of a second portion of the host write requests, wherein an amount of the host write requests included in the second portion is increased based on the amount of available computer resources being below the threshold;’  Delaney [0030] ‘Moreover, the amount of compression performed ... may be adjusted based on available computing resources (e.g., based on CPU processor utilization, memory bandwidth, drive utilization, channel utilization, I/O (input and/or output) latency, and/or I/O profile metrics).’  ).
to/for/in a/the virtual tape device or in the virtual tape device in record units or for each of N records of the stream, wherein N is a positive integer or a selected value 
Camble, of a similar field of endeavor, further teaches to/for/in a/the virtual tape device (Camble [0002] ‘The backup and recovery system my alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’) 
in record units (Camble [0042] ‘in accordance with exemplary implementations, the replication operation 200 includes partitioning (block 204) the source data (i.e., the data of the source object 86) into blocks of data, called “chunks.”’  Camble [0038] ‘The objects 86 for this example further include various data objects (data objects 86-2... 86-P, being depicted in FIG.3), which correspond to sequentially-ordered data fragments of the backup session and which may or may not be compressed.’).  
for each of N records of the stream, wherein N is a positive integer or a selected value (See Camble FIG. 4, element 228 “Another Chunk to process” which processes one or more selected chunks, which is an example of a positive integer of portions to compress.).
Delaney and Camble are of a similar field of endeavor as both relate to managing compressed data at a storage device.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the backup to virtual removable storage devices, including its record organization and duplication processing, of Camble into Delaney.   One would be motivated to do so in order to (Camble [0001] ‘have a backup and recovery system for purposes of restoring data.. to a prior state should the data become corrupted, be overwritten, subject to a viral attack, etc.’. 

Regarding claim 16, The combination of Delaney and Camble teaches all of the limitations of claim 15 above.  
Camble further teaches including an executable portion that adds an indicator to indicate that the data is compressed in a record header region of a corresponding record (
(Camble [0039] ‘As an non-limiting example, the header object 86-1 may contain information that identifies the other objects 86 used in the backup session, identifies the backup session, indicates whether compression is employed, identifies a particular order for data objects, and so forth. ’)
The motivation to combine Camble into the existing combination is the same as set forth in claim 15 above.

Regarding claim 18, The combination of Delaney and Camble teaches all of the limitations of claim 15 above.  Delaney further teaches  including an executable portion that compresses non-compressed data upon completing the writing the data (Delaney [0033] ‘writes the compressed data to memory to replace the non-compressed data’)
upon determining an amount of Input / Output (I/O) operations is below a threshold value (Delaney [0029] ‘In some examples, the storage controller performs one or more garbage collection tasks responsive to determining that an amount of resources available exceeds a threshold.’  Delaney [0030] ‘the storage controller allocates resources for one or more garbage collection tasks to compress data stored’  ), 
according to the availability of one or more processor devices, or a combination thereof (Delaney [0036] ‘In other examples, thresholds may be user-configured based on processor utilization and/or memory bandwidth percentages or dynamically determined by the storage controller based on analysis of historical data.’  Delaney [0009] ‘In more detail, the storage controller may switch between inline processing and background processing of host write requests based on the amount of remaining computing resources. For example, during times of heavy load, the storage controller may perform background compression of data received in host write requests to store the data in an non-compressed format and perform compression of the data when there are resources available. ’ ).  
Camble further teaches to/for the virtual tape device (Camble [0002] ‘The backup and recovery system my alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’).
The motivation to combine Camble into the existing combination is the same as set forth in claim 8 above.

Regarding claim 20, The combination of Delaney and Camble teaches all of the limitations of claim 15 above.  Delaney further teaches including an executable portion that: receives one or more requests for reading data (Delaney [0005] ‘FIG. 2 is a flow diagram of a method for dynamically allocating processing for host read requests, host write requests’) 
determines whether the data is compressed and stored in records corresponding to the one or more requests for reading data (Delaney [00009] ‘during times of heavy load, the storage controller may perform background compression of data received in host write store the data in an non-compressed format and perform compression of the data when there are resources available.’  Delaney [039] ‘After storing the data included in the host write requests in an non-compressed format (or lower overhead compression format), the storage controller later may identify that there are available resources for compressing the data. Accordingly, at the later time, the storage controller may compress the non-compressed data in action 210 during the performance of garbage collection.’  Delaney [0027] ‘At block 206, the storage controller provides the decompressed data to the requesting hosts.’  While Delaney does not explicitly disclose that the application determines whether the data is compressed or uncompressed, it does disclose storing both compressed and uncompressed data and returning uncompressed data to the application.   Thus, suggesting to a POSITA that the application would determine which of the two cases (compressed or non-compressed) applies, and decompress the data only if needed. ); P201703500US01 30  
decompresses the compressed data in the records for the data that is determined to be compressed and stored (Delaney [0008] As described herein, data received from host computers may be compressed and stored in the memory of a storage server. A storage controller of the storage server allocates computing resources to processing host read requests to decompress data requested by the hosts and provide the decompressed data to the hosts.); and 
sends the decompressed data to a requester (Delaney [0008] ‘processing host read requests.. and provide the decompressed data to the hosts’).
from the virtual tape device (Camble [0002] ‘The backup and recovery system my alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’);
The motivation to combine Camble into the existing combination is the same as set forth in claim 8 above.


Claims 4, 11, and 17 are rejected under U.S.C. 103 as  being unpatentable 
over Delaney in view of Camble and further in view of Franaszek (Franaszek US 5,761,536).

Regarding claim 4, The combination of Delaney and Camble discloses all of the limitations of claim 3 above.  
Camble further discloses virtual tape device (Camble [0002] ‘The backup and recovery system my alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’).  
The motivation to combine Camble into the existing combination is the same as set forth in claim 1 above.
Delaney discloses that the compression is done in the existing block, thus would create a hole in the record if the record is not resized (Delaney [0033] ‘compresses the data, and writes the compressed data to memory to replace the non-compressed data previously stored in the memory. Accordingly, the memory footprint of the stored data is reduced.’).  However the explicitly teach creating a hole in a record by compressing the detected non-compressed data and converting the device to a sparse file.
Franaszek, of a similar field of endeavor, further teaches creating a hole in a record by compressing the detected non-compressed data and converting the device to a sparse file (Franaszek, column 1, lines 10-25, ‘An emerging development in computer organization is the use of data compression...  It is convenient to organize the memory space as a collection of fixed size blocks... A problem that arises in a system of this type is that generally, at least one of the blocks occupied by an object is only partially occupied’)
Delaney, Camble, and Franaszek are all of a similar field of endeavor as all relate to managing compressed data at a storage device.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of storing variable length records of storage of Franaszek into the combination of Delaney and Camble.   One would be motivated to do so in order to (Franaszek, column 1, lines 57-67] reduce memory fragmentation without increasing the number of block sizes, and the number of blocks and sub-blocks used, while avoiding the need for memory reorganization.


Regarding claim 11, The combination of Delaney and Camble teaches all of the limitations of claim 10 above.  
Camble further teaches virtual tape device (Camble [0002] ‘The backup and recovery system my alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’).  


Delaney discloses that the compression is done in the existing block, thus would create a hole in the record if the record is not resized (Delaney [0033] ‘compresses the data, and writes the compressed data to memory to replace the non-compressed data previously stored in the memory. Accordingly, the memory footprint of the stored data is reduced.’).  However the combination of  Delaney and Camble does not explicitly teach wherein the executable instructions further create  a hole in a record by compressing the detected non-compressed data and converting the device to a sparse file.
Franaszek, of a similar field of endeavor, further teaches wherein the executable instructions further create a hole in a record by compressing the detected non-compressed data and converting the device to a sparse file (Franaszek, column 1, lines 10-25, ‘An emerging development in computer organization is the use of data compression...  It is convenient to organize the memory space as a collection of fixed size blocks... A problem that arises in a system of this type is that generally, at least one of the blocks occupied by an object is only partially occupied’)
Delaney, Camble, and Franaszek are all of a similar field of endeavor as all relate to managing compressed data at a storage device.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of storing variable length records of storage of Franaszek into the combination of Delaney and Camble.   One would be motivated to do so in order to (Franaszek, column 1, lines 


Regarding claim 17, The combination of Delaney and Camble teaches all of the limitations of claim 15 above.  Delaney further teaches  including an executable portion that: detects non-compressed data that is stored in a record (Delaney [0033] ‘With respect to data that was written to memory in an non-compressed format (for example, as described in action 216)’); 
compresses the detected non-compressed data according to both the speed of data writing and the availability of one or more processor devices (Delaney [0033] ‘With respect to data that was written to memory in an non-compressed format (for example, as described in action 216), the storage controller reads the non-compressed data from memory, compresses the data, and writes the compressed data to memory to replace the non-compressed data previously stored in the memory.’  Delaney [0009] ‘In more detail, the storage controller may switch between inline processing and background processing of host write requests based on the amount of remaining computing resources. For example, during times of heavy load, the storage controller may perform background compression of data received in host write requests to store the data in an non-compressed format and perform compression of the data when there are resources available. ’ ) ; and 
 to/of/for the virtual tape (Camble [0002] ‘The backup and recovery system my alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’).
The motivation to combine Varghese into Delaney is the same as set forth in claim 15 above.

Delaney discloses that the compression is done in the existing block, thus would create a hole in the record if the record is not resized (Delaney [0033] ‘compresses the data, and writes the compressed data to memory to replace the non-compressed data previously stored in the memory. Accordingly, the memory footprint of the stored data is reduced.’).  However the combination of  Delaney and Camble does not explicitly teach creates a hole in a record by compressing the detected non-compressed data and converting the device to a sparse file.
Franaszek, of a similar field of endeavor, further teaches creates a hole in a record by compressing the detected non-compressed data and converting the device to a sparse file Franaszek, column 1, lines 10-25, ‘An emerging development in computer organization is the use of data compression...  It is convenient to organize the memory space as a collection of fixed size blocks... A problem that arises in a system of this type is that generally, at least one of the blocks occupied by an object is only partially occupied’).  


Response to Arguments

Examiner thanks applicant for their claim amendments and remarks of November 30, 2020.   They have been fully considered however they are not persuasive in light of the rejection above and remarks detailed below.

Applicant argues on page 13 of their remarks ‘the Office Action asserts (see Office Action, page 7) that Delaney discloses the previously recited functionality prior to the instant amendments in such sections as paragraphs [0009] and claim 15.  
Examiner respectfully disagrees,  As can be seen from the office action response above, Delaney [0002], [0005], [0008], [0009], [0020], [0025], [0026], [0028], [0030], [0035], [0036[, [0038], [0039], FIG. 2, FIG. 5, and claim 15 are cited to disclose the claimed limitations, including the recently amended claim limitations.

Applicant argues on page 13 of their remarks ‘the Office contends that “the term stream does not appear in the specification and Examiner interprets the term stream to be the data associated with the requests sent to the storage system for processing”.  Thus, “the stream may be composed of all writes to the storage system over time” (emphasis supplied).  Applicants respectfully maintain that such an interpretation is not consistent with the plain meaning of the term “stream” nor the mechanisms described in the specification.  “Stream is intended to be interpreted as a ‘flow’, such as an uninterrupted sequence of data ‘streaming’ to and from one during data writing to the virtual tape device, data may be compressed by software in real time for every few records depending on the speed of data writing to the storage device (e.g., the virtual tape device) and the available of CPU resources”, paragraph [0023]: “when data is written to the virtual tape device, the data may be “compressed by software” in real time for a selected number of records (e.g., every few records) depending on the speed of writing data to the storage device”, paragraph [0025]: “when data is written to virtual tape devices, the present invention compresses the data every few records by software in real time depending on how fast write speed is and how much CPU resources is idle”, etc.’.
Examiner respectfully disagrees that the Office interpretation of stream is inconsistent with the plain meaning.   Applicant has not disagreed with Examiners observation that a stream is not defined within the instant application.  Applicant interprets a stream as a “flow”.   Examiner notes that the instant application also does not provide an explicit definition for the term flow.  The term “flow appears once in paragraph [0002] of the instant application ‘control units to control the operation of the library and control the flow of data and information between the library and host computer systems’.   Thus, examiner fails to see how the Examiners interpretation of “stream” or “flow” is inconsistent with “the stream may be composed of all writes to the storage system over time”.  The stream or flow as defined by the instant application appears to be the data flowing or moving between the library and host computer.  Examiner interprets between to be data read and/or written from the hosts to/from the storage system.  This would include writes from the host to the storage system.
receiving one or more host write requests, the storage controller determines available resources for processing the one or more host write requests.  Similar to the determining of available resources in block 208, the determining of available resources at block 212 may include determining available computing resources, such as by measuring the current system load and identifying available resources based on a difference between the current system load and the maximum system load...Accordingly, by determining the available resources as discussed above, the storage controller may dynamically allocate processing of the host write requests between inline processing and background processing based on the amount of resources available.’  Examiner notes that a write request may be an example of a write record, and inline processing is an example of compression by software in real time for one or 

Applicant further argues on page 14 of their remarks ‘Delaney does not disclose such an interpretation where ‘every N records of an uninterrupted stream of data ‘ (corresponding to one request) are selected compressed in an interleaved fashion, as Delaney compresses, with regard to all data, portions of the data inline and compresses other portions in a background operation’.   Applicant further argues on page 15 of their remarks ‘Delaney does not disclose – in context with the preceding elements of the claims – that the number of ‘every N records’ which are compressed in the uninterrupted stream is increased or decreased by determining whether a minimally acceptable writing speed and processor availability are greater than a user-specified threshold.’
Examiner respectfully disagrees.   As noted in the office action above, the office action contains no explicit definition of uninterrupted stream.  A stream may simply be a sequence of write requests to the storage unit.   An uninterrupted stream may be a collection of write requests that may be processed one after another.   A write request may write a record, where a single record is the data within a single write request.  As detailed in the office action and remarks above, the one or more write requests of Delaney [0035) combined with the one or more write requests of Delaney [0039] that may be repeated are an example of an uninterrupted stream.   Delaney [0039] discloses that this process of encrypting “one or more records” may be repeated indefinitely.   Thus the output of Delaney is a series of “one or more 

Applicant further argues on page 15 of their remarks that Camble does not appear to disclose any of the aforementioned functionality, nor does the Office assert Camble as doing so.  Therefore, Delaney and Camble together fail to disclose these mechanisms.
Examiner respectfully disagrees.  As noted in the office action above, Camble is relied upon to teach  to/for/in a/the virtual tape device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138